Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 13, 22-23, 25-27, 30-36 is/are rejected under 35 U.S.C. 103 as being unpaten table over Hammill, Sr. et al (7,947,065) (Hammill) in view of Cooper et al. (6,66,908) (cooper).
With respect to claims 1, 25-28, Hammill discloses an implant receiver, as best seen in FIG.5, comprising  a member (30) comprising a proximal portion (31) and a distal portion (33) removably coupled to the proximal portion, as set forth inn column 10, lines 55-62 , the proximal and distal portions each being monolithic, the proximal portion (31) including spaced apart arms (34,36) having threaded outer surfaces (112) , as best seen in FIGS.22-25, inner surfaces of the arms defining an implant cavity, as best seen in FIG.5, the implant cavity being configured for disposal of a spinal implant (70) the distal portion defining, as best seen in FIG.5, a crown (42) disposed in the aperture such that a surface (53) of the crown defines a portion of the implant cavity, as best seen in at least FIG.5 and a bottom surface (56) of the crown defines a cavity configured for disposal of the head (18) of the screw shaft (12), and a monolithic cap (110) including threaded inner surface, as best seen in FIG.25 of the cap that engages the threaded outer surface (112) tom couple the cap to the proximal portion, the cap being monolithic.

With respect to claim 13, Hammill discloses wherein the inner surface includes spaced apart arms (34, 36), the arms and the surface (53) of the crown (42) defining an arcuate, transverse channel of the implant cavity, the channel being configured from disposal of the implant, as best seen in FIGS.2 and 22.
With respect to claims 22-23, Hammill discloses wherein the proximal portion (31) includes a first body and first flange, as best seen in FIG.2, extending from a distal end of the first body, the distal portion (33) including a second flange, as best seen in FIG.2 extending from a proximal end of the second body, the proximal portion being coupled to the distal portion such that the second flange is disposed within a cavity defined by the first flange, as best seen in FIG.2.
With respect to claim 27, Hammill discloses wherein the bottom surface of the crown defines a cavity (56) configured for disposal of a head of a screw shaft, as best seen in FIG.18.
It noted that Hammill fails to teach of a cap including a body, a projection and a flange, the projection and the flange each extending from the body such that flange extends about the projection, the flange having a threaded inner surface connectable with the threaded outer surface to couple the cap with the member such that the projection is positioned in the implant cavity and the implant is movable relative to the inner surface of the member, as claimed by applicant. However, in similar art, Cooper provides the evidences of the use of a an implant comprising a cap (13) including a body *24, a projection (26) and a flange (24a), the projection and he flange each extending from the body portion, as best seen in FIG.1, such that the flange extends about the projection, as best seen in FIG.1, , the flange having a threaded inner surface connectable with the threaded outer surface to couple the cap with the member such that the projection is positioned in the implant cavity and the implant is movable relative to th3  inner surface of the member, as set forth in column 2, lines 58-65, and as best seen in FIG.1, to provide for clamping the rod in the receiver.

It is also noted that, contrary to applicant’s cap, the cap assembly of Cooper is separable. However to make something separable integral would have been obvious to one of ordinary skill in the art, since it has been held forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
With respect to claims 30-36, it is noted that Cooper discloses all the limitations, as best seen in at least Fig.1, and as set forth in column 2, lines 1-67, column 3, lines 1-28.
With respect to claim 3, it is noted that Hammill does not teach of the range the coefficient of friction from about 0.04 to about 0.8, as claimed by applicant. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hammill to reach the optimum range, since it has been held that where the general conditions of the claim are disclosed in the prior art (biocompatible), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammill, Sr. et al. (7,947,065) in view of Cooper et al. (6,626,908) in view of Agarwal et al. (10,478,239).
With respect to claim 2, it is noted that Hammill fails to teach of a member including a polymer, as claimed by applicant. However, in similar art, Agarwal, as set forth in column 4, line 44 and column 5, 
Therefore, given the teaching of Agarwal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hammill, as taught by Agarwal, for preventing or greatly reducing, loosening and the degradation of surrounding bone material.
Claims 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammill, Sr. et al. (7,947,065) in view of Cooper (6,626,908) in view of Jackson et al. (2018/0168697).
With respect to claims 21, 24, it is noted that Hammill discloses the limitations, except for the implant comprising a retaining ring disposed in the groove to couple the proximal portion to the distal portion, as claimed by applicant. However, in similar art, Jackson, as set forth in para[0160] discloses a receiver with proximal portion comprising a proximal groove (148) and a distal portion having a groove (224) and a retaining ring (190) disposed in the groove to prevent the proximal portion and the distal portion from distally or proximally displacing.
Response to Amendment
Applicant’s arguments, see remarks, filed 8/31/21, with respect to the rejection(s) of claim(s) 1-3,13,21-28 under 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cooper et al. See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        September 14, 2021